PER CURIAM.
This matter recurs on the judgment of the Board of Governors of The Florida Bar entered pursuant to hearing upon remand following our decision in The Florida Bar v. Fussell, 179 So.2d 852.
The offenses which generated disciplinary proceedings are described in the cited opinion. After subsequent hearings the referee has recommended that the respondent be suspended from the practice of law for a period of six months and that he be ordered to pay the costs of these proceedings. The Board of Governors has concurred in the recommendations of the referee and has entered its judgment accordingly. The respondent has informed the Court that he does not desire to contest the judgment of the Board of Governors. The parties have agreed that any order of suspension be made effective September 30th, 1966.
The Court now approves the judgment of the Board of Governors, and recognizes the stipulation of the parties.
It is thereupon ordered that the respondent, William T. Fussell, be suspended from the practice of law for a period of six months, beginning on September 30th, 1966, and thereafter until he shall pay the costs *882of these proceedings, which are hereby-taxed in the amount of Three Hundred Twelve Dollars and fifty-five cents ($312.-55). The payment of these costs shall be evidenced by a certificate of an appropriate officer of The Florida Bar, filed in the office of the Clerk, and certifying that the costs have been paid.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and O’CONNELL, JJ., concur.